723 So. 2d 388 (1999)
Marcus C. McGLAMORY, Appellant,
v.
STATE of Florida, Appellee.
No. 97-00857.
District Court of Appeal of Florida, Second District.
January 6, 1999.
Pamela H. Izakowitz of Backhus & Izakowitz, P.A., Tampa, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Stephen D. Ake, Assistant Attorney General, Tampa, for Appellee.
WHATLEY, Judge.
Marcus C. McGlamory challenges his adjudication for contempt of court and his sentences for criminal mischief, attempted burglary, and assault. He raises several issues on appeal. We only find error in McGlamory's adjudication for contempt of court, and we affirm his other judgments and sentences without discussion.
We find no error in the trial court's determination that McGlamory's conduct constituted contempt of court. However, McGlamory argues, and the State agrees, that the trial court did not follow the procedural requirements of Florida Rule of Criminal Procedure 3.830. The trial court failed to provide a written judgment of guilt reciting the facts upon which the adjudication of guilt is based as required by rule 3.830. See Spivey v. State, 616 So. 2d 550 (Fla. 2d DCA 1993). *389 Therefore, we reverse McGlamory's criminal contempt order and remand the case with directions that the trial court render a judgment in compliance with rule 3.830.
Reversed and remanded with directions.
PARKER, C.J., and SALCINES, J., Concur.